DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 04/15/2020. Claims 1-11, 13, 15, 17 and 19-20 are pending in this application. Claims 1, 4, 7, 8, 9, 10, 13, 15, 17 and 19 have been amended. Claims 12, 14, 16, 18 and 21-23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Miyashita (JP2011-226697A) discloses a method for constructing a water circulation device (1 and 2) including a water circulation circuit (2) that circulates water heat-exchanged with a refrigerant heated by a heat pump (1; see figures 1 and 6-7), the method comprising: 
installing a heater (40) in the water circulation device (2) in contact with the water (see figure 6); 
depositing scale (S) from the water on the heater (40) by heating the heater while circulating the water in the water circulation circuit (2; see figure 6); and 
removing the heater (40) from the water circulation device (2) after the depositing such that the heater (40) does not come into contact with the water during use of the water circulation device (2).
Regarding claim 20, Suzuki (JP2010-007889A) discloses a scale removal device (50) that removes scale of water circulating in a water circulation circuit (10, 20 and 30), the water circulation circuit having a vertically upward hole (11) that is openable and closable with a first lid (51f) and a second lid (55f), the scale removal device (50) comprising: 
the second lid (55f); and 
a heater (40), 
wherein the scale removal device (50) switches between a first state (turn on state) and a second state (turn off state; see figure 2).
The prior art of record does not disclose or teach a method for constructing a water circulation device including a water circulation circuit that circulates water heat-exchanged with a refrigerant heated by a heat pump as recited in claim 1 and a scale removal device as recited in claim 20; in particular, the limitation 
“removing the heater from the water circulation device after the depositing such that the heater does not come into contact with the water during use of the water circulation device” as recited in claim 1; and
“wherein the scale removal device switches between a first state and a second state, in the first state, the hole is closed with the second lid while the first lid and the heater are disposed in the water circulation circuit, and in the second state, the hole is closed with the first lid while the heater and the second lid are disposed outside the water circulation circuit” as recited in claim 20, respectively are not disclosed or taught in the prior art of record. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KUN KAI MA/Primary Examiner, Art Unit 3763